UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6681



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL DENNIS OLDS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. James C. Fox, District
Judge. (CR-96-30-F, CA-99-15-7-F)


Submitted:   September 30, 1999           Decided:   October 6, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Dennis Olds, Appellant Pro Se. John Samuel Bowler, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Dennis Olds seeks to appeal the district court’s order

denying the government’s motion to reduce his sentence under Fed.

R. Crim. P. 35(b), and denying his motion filed under 28 U.S.C.A.

§ 2255 (West Supp. 1999).   We dismiss the appeal from the denial of

the Rule 35(b) motion because the order is not reviewable.       See

United States v. Pridgen, 64 F.3d 147, 149-50 (4th Cir. 1995)

(holding that “[18 U.S.C.] § 3742(a) governs the instances in which

a defendant may appeal a district court ruling on a Rule 35(b)

motion . . . [and] does not permit [a defendant] to appeal the re-

fusal of the district court to depart downward from, or reduce his

sentence within, the applicable guideline range”).   As for the de-

nial of § 2255 relief, we have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss that portion of the

appeal on the reasoning of the district court.    See United States

v. Olds, Nos. CR-96-30-F; CA-99-15-7-F (E.D.N.C. May 7, 1999).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                  2